Citation Nr: 0409789	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a gastrointestinal 
disability, to include gastrointestinal reflux disease (GERD).

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar segment of the spine.

5.  Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
September 1963, from January 1964 to January 1967, from February 
1968 to February 1971, and from March 1971 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of September 2001 and May 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  

In October 2003, the veteran provided testimony at a hearing on 
appeal before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

It is noted that when the veteran originally appealed the decision 
of September 2001, the veteran had been awarded a 10 percent 
disability rating for a lower back disorder.  The veteran was not 
satisfied with the 10 percent increase and thus requested a higher 
rating.  In August 2003, the evaluation was increased from 10 to 
40 percent.  This is not a full grant of the benefit sought on 
appeal because a higher rating is available under 38 C.F.R. Part 
4, Diagnostic Code 5293.  Regarding a claim for an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating decision 
awarded a higher rating, but less than the maximum available 
benefit.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, even 
though the veteran did not provide any additional information to 
the Board during his Board hearing, the issue still remains before 
the Board.  

At present, the portion of this appeal, which is a remand, is 
returned to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action is 
required on his part.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
claim involving tinnitus and bilateral hearing loss has been 
developed.

2.  During service, the veteran did not complain of nor was he 
diagnosed as suffering from tinnitus.

3.  Medical evidence etiologically linking the veteran's tinnitus 
with his military service or with a service-connected disability 
has not been presented.  

4.  Upon audiological examination, the veteran has been measured 
as having Level I hearing in both ears.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2003).

2.  The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 2002).  
See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  

With respect to the appellant's claims seeking service connection 
for tinnitus and a compensable rating for bilateral hearing loss, 
VA's duties have been fulfilled to the extent possible.  VA must 
notify the veteran of evidence and information necessary to 
substantiate the claim and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified of the information necessary to substantiate his claim 
for entitlement to service connection for tinnitus and for an 
increased evaluation for bilateral hearing loss by means of the 
discussions in the original rating decision and the statement of 
the case (SOC).  Specifically, in those documents, the appellant 
has been told that he needed to submit evidence supporting his 
assertions that his diagnosed tinnitus was caused by his military 
service and that his hearing loss was more disabling than 
currently rated.  

VA informed the appellant of which evidence he was to provide to 
VA and which evidence VA would attempt to obtain on his behalf.  
In this regard, the VA sent the appellant notice of the VCAA, 
which spelled out the requirements of the VCAA and what the VA 
would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, but 
that it was the appellant's responsibility to ensure that the VA 
received the records.  Additionally, in order to ensure that an 
adequate evaluation of the veteran's disabilities was procured and 
before the VA, the veteran underwent an audiological medical 
examination.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002).  Here, the RO obtained the veteran's 
available medical treatment records.  The veteran was also 
provided a recent medical examination in order to assess the 
severity and/or existence of the disabilities at issue.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before the Board - an opportunity that was exercised by 
the veteran in October 2003.  It seems clear that the VA has given 
the veteran every opportunity to express his opinions with respect 
to his claim; the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone an examination so that the VA would have a complete 
picture of the veteran's disabilities.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of Department 
of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA letter did request a response within 30 days, which is 
contrary to 38 U.S.C.A. § 5103(b) (West 2002).  Notwithstanding 
the conflict, the veteran did provide additional information to 
the VA after that deadline, and that information was readily 
accepted by the VA.  An amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a claim 
before expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2003), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) that 
VCAA notice be sent to a claimant before the initial adjudication 
of his claim.  Satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render a 
rating decision promulgated prior to providing the veteran full 
VCAA notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that the 
entire rating process be reinitiated from the very beginning.  
That is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial rating 
action.  Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the case 
would be required, and finally, the submission of a new 
substantive appeal by the claimant.  The prior actions of the 
veteran would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of cases 
waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of lack 
of strict VCAA compliance.  Furthermore, the Board does not 
believe that voiding the rating decisions is in this veteran's 
best interests.  Simply put, in this case, the claimant was 
provided every opportunity to submit evidence, and to attend a 
hearing at the RO before a hearing officer or before a Veterans 
Law Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was provided 
notice of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample time 
to respond.  The veteran was not prejudiced because he does not, 
as the Court noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
regarding the claims addressed in this decision.  The Board does a 
de novo review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the facts 
of this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he should 
submit to substantiate his claims." Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent and 
purpose of the VCAA were satisfied by the notice given to the 
veteran, and he was not prejudiced by any defect in the timing of 
that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given prior to 
the first agency of original jurisdiction (AOJ) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and the certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2003).  As such, the appellant has been provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.

I.  Service Connection

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2003), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service (or 
during the presumptive period), but is not identified until later, 
and there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v Gober, 10 Vet. App. 
488, 495-98 (1997).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service disease 
or injury, and a link between the disability and the in-service 
disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated that ". 
. . a veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed.Cir. 2000).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003).  The United States Court of 
Appeals for Veterans Claims (Court), clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a 
service-connected disorder has aggravated a nonservice-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To 
establish a claim for secondary service connection, a veteran must 
demonstrate that a current disability is the result of a service-
connected disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

The record reflects that the veteran did not complain of tinnitus 
while he was in the military.  When the veteran retired from the 
service in 1982, his end-of-service physical did not note any 
complaints or findings indicative of tinnitus.  Shortly after the 
veteran retired, he underwent a VA medical examination.  During 
that examination, he did not complain of ringing of the ears or 
other symptoms that might indicate that the veteran was suffering 
from tinnitus.

Nine years later, in 1991, the veteran complained to a physician 
that he was suffering from ringing in the ears and that this 
condition had been in effect for approximately two months.  The 
veteran did not insinuate that the disability began while he was 
in service or was related to any service-connected disability.  

As a result of the veteran's request for service connection, the 
veteran underwent audiology examinations in November 2000, 
December 2002, and May 2003.  The first two examinations did not 
answer the question as to whether the veteran was suffering from 
tinnitus and whether any found condition was related to his 
military service.  The final examination, that of May 2003, 
provided an opinion with respect to the veteran's tinnitus - the 
examiner specifically stated that the veteran's tinnitus was not 
related to the veteran's military service.

Notwithstanding the assertions made by the VA physician, the 
veteran has continued to assert that he suffers from tinnitus and 
that it is related to his military service.  The Board notes that 
the veteran initially made this claim through writings to the VA 
and that finally in October 2003 he made those same assertions 
during a hearing before the Board.  Unfortunately, the veteran's 
assertions are the only positive evidence in support of his claim.  
That is, the claims folder is negative for any medical evidence, 
either from a private doctor or a VA physician, which would relate 
the veteran's current tinnitus with his military service or even 
his service-connected bilateral hearing loss.  

Hence, the Board is left with the contentions made by the veteran.  
These statements were undoubtedly made in good faith; however, the 
veteran is not a doctor nor has he undergone medical training.  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  However, that same 
lay person is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  If the claimed 
disability is manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a relationship 
between the reported symptomatology and the current disability, 
unless the relationship is one to which a lay person's 
observations are competent.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In this instance, the veteran is competent to say that that he 
suffered from ringing in his ears.  However, he is not competent 
to say that his ringing in the ears or tinnitus is related to his 
military service, an incident therein, or another service-
connected disability.  In other words, there is no indication that 
he possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. § 
5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
While it is true that the veteran now suffers from tinnitus, 
medical evidence positively and conclusively etiologically linking 
this disability with the veteran's service or with a service-
connected disability has not been presented.  Moreover, there is 
no evidence showing that tinnitus began while the veteran was in 
service.  Instead, the evidence indicates that the veteran did not 
experience symptoms and manifestations of tinnitus until 1991 - 
nine years after the veteran was discharged from the service.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003).  The veteran's claim is 
thus denied.  

II.  Increased Evaluation

As noted previously, the veteran has requested that his service-
connected bilateral hearing loss be compensably rated.  He 
maintains that over the past few years it has become more 
difficult to distinguish sounds and in particular the spoken word. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 
4 (2003).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2003) requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2003) requires that medical reports 
be interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 (2003) provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating is 
to be assigned.  

The regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
While the evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  With respect to the issue 
before the Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned as a result of the 
original grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate periods 
of time, based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2003).

As a result of the veteran's claim for benefits, a VA audiological 
examination was performed in November 2000.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
55
65
LEFT
20
20
30
60
65

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 100 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear was 
39 and for the left ear was 44.  

Another audiological examination was accomplished in December 
2002.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
55
65
LEFT
10
10
25
55
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear was 
38 and for the left ear was 39.  

A third VA hearing test was performed in May 2003.  The results, 
measured in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
55
65
LEFT
10
10
25
55
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear was 
38 and for the left ear was 39.  

To evaluate the degree of disability from defective hearing, the 
VA Schedule for Rating Disabilities (Rating Schedule) establishes 
eleven auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85 
and 4.87, Diagnostic Code 6100; Table VI (2003); 38 C.F.R. 
§ 4.85(b) and (e) (2003).  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992). 

The horizontal rows of the chart represent the ear having the 
better hearing, while the vertical columns represent the ear 
having the poorer hearing.  The percentage evaluation is located 
at the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2003).  Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

In the present case, and using the most recent examination, the 
veteran has average hearing loss level of 38 in the right ear, 
with a 96 percent word recognition score.  For the left ear, he 
has an average hearing loss level of 39 with a 94 percent word 
recognition score.  

Applying the above information to Table VI of the Rating Schedule, 
the Roman numeric designation is I for the right ear, and I for 
the left ear.  38 C.F.R. § 4.85, Table VI (2003).  When the 
formula in Table VII for determining the disability evaluation is 
applied to these numeric designations, the result is a 
noncompensable disability rating.  38 C.F.R. § 4.85, Table VII 
(2003).  

Nevertheless, the Board notes that VA changed the regulations 
pertaining to the evaluation of hearing loss and diseases of the 
ear effective June 10, 1999.  The revised regulations do not 
contain any substantive changes that affect this particular case, 
but add certain provisions that were already the practice of VA.  
38 C.F.R. § 4.85 (2003).  The frequencies used for the evaluation 
of hearing loss, the percentage of speech discrimination used for 
the evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation of 
each level of hearing impairment have not been changed.  38 C.F.R. 
§ 4.87, Diagnostic Code 6100 (2003).

The regulations also provide for evaluating veterans with certain 
patterns of hearing impairment that cannot always be accurately 
assessed under 38 C.F.R. § 4.85 (2003) because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  See 64 Fed. Reg. 
25203 (May 11, 1999).  The first provision, that of 38 C.F.R. § 
4.86(a) (2003), indicates that if pure tone thresholds in any four 
of the five frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision corrects 
for the fact that with a 55-decibel threshold level (the level at 
which speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech discrimination 
test would be painful to most people, and speech discrimination 
tests may therefore not be possible or reliable.  Id.

The second provision, that of 38 C.F.R. § 4.86(b) (2003), 
indicates that when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen from 
either Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral will then be elevated to the next higher 
Roman numeral.  Id.  This provision compensates for a pattern of 
hearing impairment that is an extreme handicap in the presence of 
any environmental noise, and a speech discrimination test 
conducted in a quiet room with amplification of sound does not 
always reflect the extent of impairment experienced in the 
ordinary environment.  Id.  The amended regulations changed the 
title of Table VIa from "Average Puretone Decibel Loss" to 
"Numeric Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

Moreover, 38 U.S.C.A. § 1160 was amended by the Veterans Benefits 
Act of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.  In particular, the phrase 
"total deafness" in the nonservice-connected ear was changed to 
"deafness."  If the service-connected ear is 10 percent or more 
disabling, the deafness of the nonservice-connected ear (whether 
total or partial) is considered in assigning the proper rating.  

38 C.F.R. § 3.383 has not yet been amended to incorporate the 
changes to 38 U.S.C.A. § 1160.  Although the Veterans Benefits 
Administration has issued guidance to the ROs to defer 
adjudicating these claims until such regulatory changes are made, 
the Board has not officially stayed consideration for such cases.  
See VBA Fast Letter 03-11 (April 8, 2003).  VBA's "stay" is not 
binding on the Board, and the Board must proceed to adjudicate 
this appeal, since it is not known how long it will take for the 
regulations to be amended.  

The Board is certainly cognizant of the veteran's argument to the 
effect that his hearing loss is severe, and of his belief that it 
should therefore be rated higher.  However, the Board is bound in 
its decisions by applicable provisions of law and regulations.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.5 (2003).  In 
addition, the Court has explained that the assignment of 
disability ratings for hearing impairment is derived from a 
mechanical application of the Rating Schedule to numeric 
designations assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this 
case, the mandated mechanical application of the Rating Schedule 
to the numeric designations assigned based on the reported 
audiometric evaluation does not warrant an evaluation more than 
discussed above.  When findings on the audiometric studies are 
compared to Table VI or Table VIa of the Rating Schedule, the 
results are that the veteran has Level I hearing in the right ear 
and Level I hearing in the left ear.  Under 38 C.F.R. § 4.85, 
Table VII, Code 6100, such levels of hearing acuity warrant a 
noncompensable rating.  

In determining whether a higher rating is warranted for a disease 
or disability, VA must determine whether the evidence supports the 
veteran's claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
sympathizes with the veteran's difficulties due to his hearing 
loss, the Board is constrained to abide by VA regulations.  In 
light of the above, the Board finds that the preponderance of the 
evidence is against his claim.

In reaching the above determination, the Board considered whether 
the veteran's service-connected disability standing alone presents 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Significantly, 
however, no evidence has been presented showing factors such as a 
marked interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-connected 
hearing loss, as to render impractical the application of the 
regular schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) are not 
met.


ORDER

Service connection for tinnitus is denied.

A compensable evaluation for bilateral hearing loss is denied.


REMAND

The record reflects that the veteran has requested service-
connected benefits for sinusitis and gastrointestinal reflux 
disease.  The claims folder reveals that the veteran has not 
undergone VA examinations that would corroborate the presence of 
either disability and which would provide an etiological opinion 
concerning the claimed conditions.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA also 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

VA has a duty to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As noted, the record 
reflects that a VA doctor has not opined as to whether any of the 
claimed disabilities are a result of or may be related to the 
veteran's military service.  A thorough and contemporaneous 
medical examination that takes into account the records of prior 
medical treatment (the complete claims folder) so that the 
disability evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, and in 
light of the applicable provisions of the VCAA, it is the Board's 
opinion that such examinations should be afforded the veteran 
before the Board issues a determination on the merits of his 
claim.

Additionally, with respect to the veteran's claim for an increased 
evaluation for a lower back disability, currently rated as 40 
percent disabling, the Board finds that the issue must also be 
returned to the RO for additional development.  That is, the 
rating criteria pertaining to intervertebral disc syndrome (IDS) 
were amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (August 22, 2002).  Similarly, the rating criteria for 
diseases and injuries of the spine were recently amended effective 
September 26, 2003.  See 68 Fed. Reg. 54,454-58 (August 27, 2003).  
An examination report should contain clinical findings addressing 
the revised rating criteria, which includes both orthopedic and 
neurologic criteria.  This has not been undertaken.

Hence, the Board believes the appellant should undergo additional 
medical examinations in order to obtain additional medical 
evidence that takes into account the new rating criteria.  Green 
v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the statutory 
duty to assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one"); see also 38 
C.F.R. § 4.2 (2003) ("if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to return 
the report as inadequate for rating purposes"); 38 C.F.R. § 4.10 
(2003) (the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594.  By remanding the claim for said 
examinations, clinical findings addressing the revised rating 
criteria, which include both orthopedic and neurologic criteria, 
will be obtained and the VA will have a more complete picture of 
the veteran's disability.  

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the VCAA, 
specifically including all provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)) and the holdings in Quartuccio v. Principi, 16 Vet. App. 
183 (2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation that the RO has complied 
with the VA's redefined duties to notify and assist a claimant as 
set forth in the VCAA and relevant case law as specifically 
affecting the remaining issues on appeal. 

2.  The RO should contact the veteran and ask that he identify all 
sources of medical treatment received since January 2003 and to 
furnish signed authorizations for release to the VA of private 
medical records in connection with each non-VA source identified 
regarding the remaining issues on appeal.  Copies of the medical 
records from all sources, including VA records, (not already in 
the claims folder) should then be requested.  All records obtained 
should be added to the claims folder.  The RO is put on notice 
that it should specifically ask the veteran whether he has 
received treatment from any military medical facility (through 
TRICARE) since January 2003, and if so, the RO should obtain those 
records.  If requests for any private treatment records are not 
successful, the RO should inform the veteran of the nonresponse so 
that he will have an opportunity to obtain and submit the records 
himself, in keeping with his responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 (2003).

3.  After the veteran's medical records have been obtained and the 
veteran has been informed of the provisions of the VCAA, the RO 
should schedule the veteran for gastrointestinal, 
otolaryngological, neurological, and orthopedic examinations.  

A.  With respect to the veteran's disability of the lumbar segment 
of the spine, the veteran should undergo VA examinations by an 
orthopedist and a neurologist in order to determine the nature and 
severity of his lower back disability.  The examiner should be 
provided with the veteran's claims folder and a copy of this 
Remand and should review the veteran's medical history prior to 
conducting the examination.  In addition to x-rays, any other 
tests and studies deemed necessary should be accomplished at this 
time.  

The orthopedist and neurologist should specifically comment on 
manifestations and symptoms produced by the service-connected 
disability.  Readings should be obtained concerning the veteran's 
range of motion of the lower back and any limitation of function 
of the parts affected by limitation of motion.  The examiners 
should also be asked to include the normal ranges of motion of the 
lower back.  Additionally, the examiners should be requested to 
determine whether the lower back exhibits weakened movement, 
excess fatigability, or incoordination, and, if feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, excess fatigability, or 
incoordination.

The examiners should also be asked to express an opinion as to the 
degree to which pain could significantly limit functional ability 
during flare-ups or on use.  Comments should also be provided as 
to whether the veteran now suffers from any type of paralysis, 
either complete or incomplete, of any nerves related to the back 
disability.

If it is determined that the veteran is now suffering from an 
intervertebral disc syndrome of the lumbar segment of the spine, 
the examiners should discuss the total duration of any 
incapacitating episodes (number of days) in the past twelve (12) 
months, as well as comment on any related chronic orthopedic or 
neurological manifestations.  An incapacitating episode is defined 
as a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician.  
Chronic orthopedic and neurological manifestations are defined as 
orthopedic and neurological manifestations and symptoms resulting 
from intervertebral disc syndrome that are present constantly, or 
nearly so.  Comments should also be provided as to whether the 
veteran experiences symptoms compatible with severe, recurring 
attacks, with intermittent relief or pronounced intervertebral 
disc syndrome compatible with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc, with little intermittent relief.  

The claims folder and this Remand must be made available to the 
examiners for review prior to the examination.  The results 
proffered by the examiners must reference the complete claims 
folders and any inconsistent past diagnoses given.  

B.  As requested, the veteran should undergo an examination of his 
sinuses.  The purpose of this examination is to determine whether 
the veteran now suffers from sinusitis, and if it is a disability 
that he suffered therefrom while he was in service.  All indicated 
diagnostic tests should be accomplished, and all clinical tests 
should be recorded in detail.  The claims folder must be provided 
to the examiner for review prior to the examination.  

The examiner must express an opinion as to whether the veteran now 
suffers from the claimed disability and if he does, the examiner 
must also opine as to whether the disability is at least as likely 
as not related or secondary to the veteran's service.  If this 
matter cannot be medically determined without resort to mere 
conjuncture, this should be commented on by the examiner in the 
respective report.  

The results proffered by the examiner must reference the complete 
claims folders and any inconsistent past diagnoses given.  Also, 
it is requested that the results of the examination be typed or 
otherwise recorded in a legible manner for review purposes. 

C.  The RO should arrange for the veteran to undergo a 
gastrointestinal examination in order to determine whether the 
veteran now suffers from gastrointestinal reflux disease or some 
other gastrointestinal disability.  The purpose of this 
examination is to determine whether the veteran now suffers from 
the disability claimed, and if it is the result of the veteran's 
military service.  All indicated diagnostic tests should be 
accomplished, and all clinical tests should be recorded in detail.  
The claims folder must be provided to the examiner for review 
prior to the examination.  

The examiner must express an opinion as to whether the veteran now 
suffers from the claimed disability and if he does, the examiner 
must also opine as to whether the disability is at least as likely 
as not related or secondary to the veteran's military service.  If 
this matter cannot be medically determined without resort to mere 
conjuncture, this should be commented on by the examiner in the 
respective report.  

The results proffered by the examiner must reference the complete 
claims folders and any inconsistent past diagnoses given.  Also, 
it is requested that the results of the examination be typed or 
otherwise recorded in a legible manner for review purposes. 

4.  The RO should review the claims folder and ensure that all of 
the foregoing development actions have been conducted and 
completed in full.  If any development is incomplete, appropriate 
corrective action is to be implemented.  Specific attention is 
directed to the reports of examination.  If the requested reports 
do not include fully detailed descriptions of pathology and all 
test reports, special studies or adequate responses to the 
specific opinions requested, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and the 
appellant's representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to cooperate by 
attending the requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



